4TH      COA       NO.04-15-00012-CV
                                                       Trial          NO.2005-CI-18884                                                  -/za-


JOHN       E.       RODARTE       SR.                                                                   IN    THE       COURT          OF   APPEALS
Affiant,Appellant ,
Movant,In                Propia       Persona

VS                                                                                                      FOURTH          COURT          OF   APPEALS

BEXAR          COUNTY,TEXAS,SHERIFF
RALPH          LOPEZ,ET          AL
Appellees                                                                                               SAN       ANTONIO,TEXAS




                                 RESPONSE          TO       FOURTH          COURT          OF    APPEALS          ORDER ,.
                                      MOTION       TO       WAIVE          CHAP.14          DOCUMENTATION                    /"
                                           REQUIREMENTS,UNABLE                         TO    COMPLY          WITH
                                  FULL DOCUMENTATION,THAT CAN BE PROVIDED J                                                                          ■




                                           BY   CLERKS           OF       THE    RESPECTIVE             COURTS
                                                                QUESTION             OF    LAW



     To    The       Honorable             Court       And       Justices:
                                                                                                                             i fe
     Now       comes       John       E.    Rodarte             Sr-,in          the    above       styled          and       numbered

cause          of    action.          On    this       date       of       March       04,2015          completes             this,his

document,and                   will    show       the       following:


     It    is       appellant's             belief,that                   correct          appeals       brief          has       been
     submitted             to    this       court       for       the       above          civil      action.           Appellant,
     maintains             another          civil       action:John                   E.    Rodarte          Sr.       Vs. TDFPS,cause
     number          2010-CI-12625,4TH                      COA       8    04-14-00922-CV,which                         would          concern
     the       very       same    provisions                set       forth          with    this       court's          own        orders
     that       appellant             Rodarte          Sr.,provide                   Civ.Prac-and             Reni-Chap-14                  doc
     umentation of other                        indignet court filinga and court act ions.
     Therefore,appellant                        Rodarte Sr.,requests,for the suspension of
     filing          requirements                for    Appeal             No.04-14-00922-CV                      as    due       by    this
     court          by    March       16th,2015             for       Appeal          No.04-15-00012-CV                      and       March       23,
     2015       for       Appeal       No.04-14-00922-CV,being                               that       the       very       identical
     requirements                have       been       set       forth          by    this      court        in    both       respective
     appeals-             Thus,such             pleading          requirements,are                      motioned             by    appellant
     that       they       be    waived/pursuant                      to    T.R-A-P-            Rule     2.


     Appellant             Rodarte          Sr.,respect fully                        asks    for      leave        of    court,to             allow

him       to    proceed          in    the       best       possible             manner         and     fashion,that                   appellant

has       come       accustomed             to,in       that,appellant's                        pleadings,should                       be    clear

and       understandable.                   This       is       said       as    well,due          to    the       fact       that          the

law       library          here       at    the    Clements                Unit,fails             the    parameters                 set      by

The       Access          To    Courts'rules                and       denies          the    appellant             the       necessary

legal          material,to             maintain             a    legal          level       playing          field       against             the

appellees,who                   are    afforded             all       of    the       legal       material             and    legal          assist

ance,that                the    appellant          does          not       have       the    luxury          that       the       appellees

have       at       their       disposal.          This          is       violative          of    due       process          and       equal

protection                of    the    laws,guaranteed                      by       the    14th      Amendment.
                                                                                1.
     Once          again       for       clarity          purposes,appellant                      Rodarte             Sr.,wishes,that

the       application                   of    the    information             provided             herein,be                applied             as

well          to    the       other          appeal       of    John    E.    Rodarte             Sr.       Vs.       Texas          Department

Of    Family             And       Protective             Services,Appeal                   No -04-14-00922-CV.


     It       is    also       requested             by    appellant          Rodarte             Sr-,that                the    honorable

4TH       COA, order               its       clerk,to          obtain    verification                      of    the       cases          filed

by    appellant,from                         the    U-S-       District       Court,U-S-                  Court           Of    Appeals,For

The       5TH       Circuit             in    Louisiana,U.S-             Bankruptcy                   Court,both                U.S.          Courts

are       located             in   San        Antonio,Texas(Dist.Ct.&                         Bankruptcy                   Ct.),Bexar

County             District          Clerk,Donna                Kay    McKinney,Travis                      County,Texas                      Dist

rict          Clerk,Third                Court       Of    Appeals       in       Austin,Texas -


     While          there          are       two    cause       numbers          that       appellant                may       not   be        able

to    provide             this          court       with,the          following             cases          are       as    follows:

U.S.          District             Court       in    San       Antonio,Texas                SA-14-CA-100-DAE                         which          was

transferred                   from       U.S.       District          Court       in    Austin,Texas,to                         which          garnish

ment          of    Rodarte's                Inmate       Trust       Fund    Account             was       ordered,and                   still

being          paid       on,a          balance       of       $ 270 - 00;there             was       a    case       filed          in       2003       or

2004          in    U.S.       Dist.Ct-in             San       Antonio,Texas;5:07-cv-988-XR;                                        SA-13-CA-1126;

for       a    total          of    four       U.S.       Dist-Ct - cases,al1                    in       San    An tonio,except                        for

the       one       in    Austin.             The    Austin       case       number          is       A-13-CV-1093-LY.

     Next,the             5TH       Circuit          Ct- cases:14-50268                     and       08-51253             for       payment             was

made          in    full.          The       U.S.    Dist-Ct-case                above,is             correctly                stated          now       as

5:07-cv-00988-XR~PMA.                               Appellant.wishes                   to    inform             the       court,that                the

following                case       numbers,were                not    manufactured                   out       of    thin       air.

     Potter          County             Dist.Clerk,for                cause       number,to                which          appellant                is    a

party          to    and       representative                   thereof,Mo.98395-E                         or    098395-00E                   or

098395-E;Austin,Texas                               Dist-Clerk          cause          numbers             are:       D-1-GN-13-O01125

dismissed                in    part,renumbered                   in    part,to          .excuse                me,severed             to       number

D-l-GN-13-003246                         to    the       345th    Ct.    from          the       98th          Ct.

     Third          Court          Of    Appeals          in    Austin,Texas                is    03-13-00705-CV.                         I    believe

the       Judge          Mary       Roman          portion,was          the       part       that          was       severed,it                may

very          well       be,that             the    portion        against         CPS       may          very       well       be    active,

awaiting             dismissal                docket,hence             the       ruling          for       continued             right             to

litigate             the       case,due             to    the    provisions             set       forth          under          Texas          law

afforded             by       the       Discovery          Rule,as       this          court          has       been       apprised                of.

     Therefore,it                   may       very       well    under       a    question                of    law,become,should

it    become             necessary,that                   intervention             be       motioned             for,by          the          Texas

Supreme             Court          and       the    U.S.       Supreme       Court-

                                                                             2-
  The      Austin           civil         case,00346          case*may               have         been       dismissed                by     the

operation             of    law      provisions,yet,it                   must         be      questioned                 under             the

prinicples             of      being       placed        on   the       dismissal                 docket, to             which,appell

ant    has    never            received          notice       of-


  The       next       cases,are            out    of     San      Antonio,Texas,should                                 be   residing              at

the   Bexar          County          District           Clerk's         Office         under             the       followinq:                2003-

CR-2907;             2003-CR-6651 ;              2O1O-CI-14597                Beneficial                 Texas          Inc.Vs.             Rachel

A.    Rodarte             John       E.    Rodarte       Sr-,2010-CI-03698                          John       E.       Rodarte             Sr.Vs-

Rosanna          J.       Patterson;             John    E.    Rodarte           Sr.          Vs.    The       State             Of       Texas       et

al,2011-CI-03434;2010                            -CI-12625;2005-CI-18884                             John          E.       Rodarte             Sr.       Vs.

Bexar       County,Texas,Sheriff                         Ralph          Lopez,et              al;2O1O-CI-12625                            Rodarte          Sr.

Vs.Texas             Department             Of    Family       And       Protective                 Services.


     The    following                cases,are/can             be       found        at       the    4TH       COA          in       San    Antonio,

Texas.       The          following          cases       are:       04-04-00154-CV                       for       a    writ          of    mandamus

to    which,in             all       reality,should                have       qranted              the       proper          relief,but                   it

was    overlooked;04-04-00673-CR                               a    criminal              appeal,to                which,was                not

argued       as       per       Robinson          Vs.    State,16             S.W.3rd-808                    and       the       favorable

Brady       evidence             found       in    the       1995       CPS    file;04-10-00880-CV;                                   04-12-00211-

CV;04-14-00681-CV;04-14-00922-CV;and                                           04-15-00012-CV                          and       a    hot       check

case       against             me,that       should          have       been     appealed,due                      to       denial          of    my

request          for       a    iury       trial    and       request          for        a       handwritinq                expert,plus

all    hot       checks          written,were                written          while           I    was       detained                at    the            Cq^c-f*

Bexar County Adult Detention Center, but who v;oulc                                                            ]. is ten to me,all                             /'3<s>tf/C
                                                                                                                                                            HC-otlK Co.
that       had       to    be    done       was    compare          the       dates           on    the       checks             and       my    de-

tainment             on    April          17,2003       to    October          29,2004,should                          suffice,that                   I

was    wrongfully                charqed          and    illeqally             misrepresented                          by    counsel-

     One    last          issue,is          cause       no.14-0388             in      the         Texas       Supreme                Court.          It

has    to    arqued             under       questions          of       law,is         it         customary,for                      the    courts

to    misapply             constitutional                laws,statutes,codes,etc?                                      Under          a    question

of    law,when             a    case       has    been       set    for       "| ury      trial,can                such          a    case,qo

against          a    -judqe's            court    order, placing                a     case         on       the       iurv          docket,and

hearinq          motions             to    dismiss,thus             qoinq        aqainst             a       iudqe's             order?

     This    is       further             made    argueable,in                that,while                 a    case          has       been       placed

on    the    jury          docket,to             which       this       has    been           done       twice,deny                   a    constit

utional          riyht          to    a    trial    by       iury,especially                       when       the       cases             exhibiting

favorable             decisions             in    the    appellate             courts              and       Texas          Supreme             Ct-,in

that       certain             issues,concerninq                   notice,and                 failing          to       give          notice,are

issues       that          must       be    resolved          by    a    "jury.

                                                                          3.
     Appellant             Rodarte          £r. ,believes            that       he       has       provided          sufficient

cause          numbers       for       the       honorable          4TH    COA,to             show       that       appellant          has

complied             with    documentation                of       his    filings             in    other       courts          in    this

documentation                or       document.          This       is    offered             pursuant          to       Government

Code,311.Oil(a),should                            satisfy          this    court's             application                of docu
mentation ' .

     In       the    case    that          the    word    and       application                of    documentation,does

for       some reason             not satisfy             this       court,then,blame                      must be placed
where          blame       must       be    placed.       Appellant,due                   to       not    wantinq          to    divulge

hi;;      hard       copies       that          contain       evidence          of       the       court       cases       listed

above,then             let       the       blame       fall    where       it    should.             It    may       appear          that

the       clerk       of    this       court,will             not    obtain          verification                   of    the    cases

listed,therefore,make                            it    possible          for    this          court       to    dismiss          for

non-compliance                   by    the       appellant,even                thouqh          appellant             has       provided

the       court       with       the       necessary          cause       numbers,that                   should          satisfy       the

requirements                of    evidence,only                too       easy    to       dismiss          appellant's                claims.

     This       is further evident,due to this prison's unit law library staff
concerning             indigent             supplies-          It    seems       that          the       indiqent          supply       staff

are       retaliate          against             appellant          for    filinq             qrievances             aqainst          certain

officers,by allowing                            appellant          only    three business                      envelopes,when                he

always          requests          five          envelopes.

     What       this       does       is,stall          the    appellant's                attempt          in       submittinq          to

the       other       clerks          of    the       courts,notice             and       request          for       hard       copy    doc

umentation, in               order          to    fully       provide          this       court          with'documentation'

and more             evidene,that                appellant          is    tryinq          the       best       he    can       do,only

if     the      circumstances                   were    more       readily       available                without          interference.

     It! is quite evident, that appellant had to submit the listed filings
its       ;just      that,had          not       an    illegal       "judgement               of    conviction             been      imposed

upon          hinwappellant's                   'outside       interests'would                      not    have          had    to   become

subi ■ icted          to    the       necessity          of    a    court       forum -

     This       next       passaqe,is             not    intended          to    point             finqers          or    lay    blame,

but       if    it    should          feel       this    way,then          this          must       be    the       case.       Appellant

will          beqin    with       the       newly       appointed          D-A.          Mr-       Lahood.          Now,if       appellant

is   incorrect,then appellant                     will   offer his sincerest apoloqy                           to Mr.     Lahood.       There

was       a    law    firm,that             employed          an    attorney             by    the       name       of    Lahood,I          have

no     information               to    ensure          that,that          Mr-    Lahood             is    the       same       person       as

the       D.A.       Anyway,the             appellant          had       hired       a    Mr.       Bias       Delqado,to            rep

resent          appellant             in    a    divorce,to          which       such          shoddy          representation

caused          appellant             to    fall       suspect       to    too       many          questionable                issues,

that          ^ould    include             now.                           4.
          U thia shoddines and questionable handling of appellants
 legal proceedings,that can only offer one explanation,that the
 evidence of said poor worksmanship,is ju.t too great,and appellant
 Rodarte Sr.,has had to take the brunt of such poor professional "
 performance all by himself. This goes on to include the very same
 courts as a whole,who qo to extren.es to defend such shoddy profess
 ionals. Once again,the proof is evident,its in the records.
   Appellant,does not know why Mr. Lahood dismissed a number of
 Assistant D-A.'s,and appellant does not know if Crystal Chandler
 and Earnest MoClure are one or two of the attorneys dismissed,the
 appellant,would like to know the reasons why such dismissals took
 place-

   When the case sites,whether Texas Southwestern Reporter,Federal
Reporter,Supreme Court Reporter,as they are written,show within
said paqes of the above referenced books,show that causes,as filed
by appellant,including now,that should qarner reinstatement of the
two current cases under appeal,only because of the questionable
dismissals,would not have to be subieoted to appeal,had said cases
been held properly before a -jury and proper law applied,by those
who are in the know and licensed in this state,should have never
had allowed such misapplications to qo as far as they have,yet here
we    are-


     Under a question of law,beinq that a case,being placed on the jury
docket,cannot be remove from the docket,any and all questions,must
be submitted to the jury,not another bench trial or hearings- The
iudqes and attorneys know this,not without agreement from the app
ellant,this was done twice in appellant's iniury case,to which for
sonie reason,the clerks keep leaving       out the defendant Bexar County
from the title of cause 2005-CI-18884 and only stating Sheriff Ralph
Lopez,et     al.

  When appellant,had to underqo beinq subjected to a criminal case
a case to which this submission does not pertain to,yet was impro
perly addressed in this court,as then,Mr.Langlois should have done
the same for this appellant,as he did in the case of Robinson Vs.
State,16 S.W.3rd-S08 in light of the litigated 1995 CPS file,a
file that should have made it to appellant's criminal trial,to
which this submission to this court now has before it,shows that
appellant did not harm his children,and shows that the state along
with the agency CPS,denied appellant's sons the lawful constitutional
protections,and    was   concealed.   5.
     As        the       denial          to       favorable Brady                      Material,such                   as    the    1995       CPS
fi|Le and the 1995 divorce f i le, 1995-CI-05393 would have shown in
appellant's                    criminal             trial,is                that       under Texas                law,once          an     issue

has been litigated concerninq                                               the very same                   issues and claims as
in the previous proceedinq,whether civil or criminal.cannot be lit
igated aqainst                          the same parties aqain,wether in privity,or throuqh
the statefD.A.),usinq                                   the same person                         in    the previous             proceedinq,
that           resulted             by    a       final       iudqement                in       a    competent          court.
     It        is       the    response by                   Judqe Mary                Roman,that                since       the D.A.          did       not
hav|e          such       1995          evidence             in    its possession, i t                       did       not violate             Brady-
As    it has been                       articulated                in       Auters          Vs.US,632             F.2nd.478 alonq                   with

Brady              Vs .Maryland , 83                S . Ct. 1189 , McCoy                    Vs.       Hernandez , 203              F-3rd..>61,

Garcia              Vs.State,308                   S.W.3rd.62,qoes                         to       show    that       the    officers          of       the

state              grossly          failed          to       investiqate,and                         certain          officers       of    the       state

either              overlooked or                   looked             the other                way when          said       issues were             clear

and a              ministerial                duty,should                   have       cauqht             someone's          eye,yet       the qross
overlookinq                    was       the       easier          road          to    take-

     So        does      all        of    this          have       to       do       with       anything,other                than       why    this

is    havinq              to       be    plead          to    this          court?          Plenty,aqain,it                   is    the    overlook

inq           of    important             matters             that          are       of    great          concern,not             iust    tc       the

appellant,but                       to    his       sons          iust          as    well          and    equally.

     What           happened             to       appellant,it                   can       be       said    iust       the    same       for    his

sons,John                Jr.and           Hawke,due                to       the       fact,that             such       'shoddiness             of    pro

fessionalism                       by    the       officers                of    the       State,denied                appellant          his       riqht

to    go           home,have             his       children                removed          from          where       they    were       court       ordered

to    a,tay,in                an    abusive             home, that               CPS       should          have       done    the    riqht          thing,

but           alas,it          was       easier          to       do       the       wronq          thing    and       conceal       it.       This

issue              of    concealment,has                      already                been       brought          to    the    attention             of    this

court,now                appellant                 is    waitinq                for    this          court       to    do    the    riqht       thinq,

and must                be     questioned,if                      this          court       will          even    do    the    riqht       thinq,
          I
and       allow          for        reinstatement                      of       the    cases          plead       to,simply          because,the

allowance                of        such       a    lonq       period             of    time,without                   any    corrective             mea

sures, until                   now,would                allow          a    wronq          to    continue             without       any    recourse

or    findinq                 responsible                the       riqhtful                parties,iust                because       they       are

offi           ers      of     the State,and                      hide          and    conceal             themselves          under       the       cloak

of             vereiqn             immunity             and       not       be       held       liable.



                                                                                       6.
     Under      a    question              of    law,under          the    equal          protection            of     the      law

clause       of       the    14th          Amendment,is             it    quite       possible             to    the       extent,

that      appellant              would          have    been       able    to       pay       the    costs      and        fees       to

at    least         some     extent,had                appellant          been       in       his    liberty?

     It   would        appear,that                the       officers       of       the       State       and    court,are

subiectinq             the       appellant,to                'iumpinq       throuqh                hoops'       iust       so   appellant

will      either           qet    tired          of    so    much    paper          pushinq,or             iust      so     the       court

will      have        an    excuse,in             which       to    dismiss          the       cases,iust            because           there

is    a   law,a        statute , under Civ.Prac.and                             Rein . Chap . 14 , which , wi thout                        ever

havjinq      meritful             litiqation                ever    reach       a    courtroom, iust                 because           such

litiqation             has been             labeled          inmate       litiqation,and                   the excuse             is       that
an    inmate          is    filing          any       kind    of    lawsuit          iust because the court                            'thinks'

such      litiqation              is       frivolous,thus                qivinq       meritful             cases,usually                   that

concern          litiqation                aqainst          the State       or       its       officials,easy                   to dismiss
thus,under             a question of                   law,is       said    statute,Chap - 14                    unconstitutional?

Because          it    denies          a    person,iust because he                            or    she    is    labeled an                in
mate?       Does       this       further,under                a    question             of    law,deserve             further             scru

tiny,as discrimination by beinq                                     an    inmate?             Does       this fall under the
1prpfilinq'due                   to    race       or qender,iust because a                               person       is    an    inmate?
     Therefore,does                   this       violate       a    person's             Bill       Of    Riqhts1          iust       because

they      are        incarcerated?                Does       such    litiqation                and       application             of    Chap.

14,(3eny         or    violate a                person's       riqht       to equal                protection          of       the    laws?

Just      because           a    person          is    indiqent?
     This       is    iust       too much,to be                able       to deny a                case,iust because it
fall under a statute,and will                                  never allow a case to have its day in
court before a                   iury as          afforded          by    law Texas                or U.S.          or otherwise.
Such,would                implicate,that there are other U.S.                                        Constitutional                   denials

at     play         iust    as    well.
     This       issue       of    Brady material,qoes                      on       to    include evaluations by                            a

Carol       Albert          there          in    San Antonio,that,is                      evidence             that    should          have

made       to    appellant's criminal                         trial       and       did       not.       It    is    therefore now
beinq       requested,for                    the proper            furtherance of                   the       case aqainst CPS

and       show willful                witholdinq             and    concealment                of    evidence,that                the
appellant did                   not harm          his sons,that appellant's                               sons were beinq
abused          physically and sexually by someone other                                                 than the appellant

that       the State did                   nothinq          about        it when          it concerned appellant's

son;
          ,or       the    appellant,to                show        favorable         evidence,qo home                      and    love

his       children as the 14th Amendment protects                                              the parent-child relation-
shit/something                   that,it would appear the                            officers             involved in
matter have no worldly idea.                                               7.                         Respectftjri^y]Submitted
                                                                 CONCLUSION



     Appellant Rodarte Sr-,only wishes                                   that      the law           be applied faithfully
in    correctinq some qross injustices                                   done      aqainst           his family, and to
appellant.           These       are    concerns,that                   cannot       be    left       to       a    iudqe       anymore,
let    the       true     triers       of       fact,be          the    iudqes       here       on    lawsuits             aqainst
those,that           are       thouqht          to    protect          and    serve       the    community                and    do    not.
That    those        that       protect          and       serve/do          not   protect           and       serve       the    comm
unity,but          only        serve    themselves,otherwise,why                            are       there          Housebills
beinq    passed,that              raise          an       issue    of    third       party       interests,especially
a    iudqe?      These         interests,do                not    only       apply    to    iust          a    iudqe,but          to       all
of those persons who are a part of                                      the iudqe,arm extensions of the
State,who must be held accountable                                      always for their actions,iust like
anyone        else -
Appellant           asks,that          due       to       the    constraints          placed          upon          him   by     the       law
library,by           not       issuinq          sufficient             envelopes,in             which          to    send       notice
and    requests           to    clerks          of    other       courts,it          is    asked          of       this    court       and
Mr.Nicolas           A.    Lahood,that                it    allow       appellant          to    satisfy             this       court's
requirement for hard copy documentation.
It is further requested by appellant,of Mr.Lahood,to                                                           serve       copy       of
this! document to Mr- Clarkson F-                                  Brown,A.D.A-             for Bexar County,and
Jason       T.     Contreras,Assistant                      Attorney          General-          Appellant             did       not
make these problems to impose them upon the defendants or their
counsel,all that is asked,that the records be reviewed with a fine
toothed comb,with an undivided application of the law as the evidence
presents itself. That the divorce documents be brouqht before this
court,the evaluations done by Carol Albert,the 1995 CPS investiqation
that a jury may be better suited for their evaluation,not a iudqe or
  panel of iudqes,too much room for a biased iudqement,even thouqh
the    |law      shows     that    this          will       not    be    the       case, experirence, corruption,
other       interests,concealment,biases,inteqrity                                         of    the          court,can only
be    maintained           throuqh          a    iury       trial,court's             upto       this          point when it
comes to the children of appellant and the                                            appellant, said                     court's
have been severely compromised,there is no                                            trust          in       such    a    system.
Appellant,has              sufficiently                provided          Dist.Clk.necessary                         incHqent          info
for an appellate record. This court is iust lookinq for/ny avenue
in which         to dismiss leqitimate cases                                 aqainst            Sinos
its    ovn       constituents

                                                     CERTIFICATE             OF    SERVICE



     This     is    to    certify,that                a    true    and       correct       copy       of       this       foreqoinc;

docunent,has              been    forwarded                to    Mr.    Nicolas       A.    Lahood,District Attorney

For    3exar        County,Texas                101       West    Nueva       St.,Suite          370          San    Antonio,Texas

78205       by     first       class    mail-


       ecuted        On    This    March             04,2015                                    Resp                  ly    Done,



J.R./i.r.
03/04/2015
                                            O   moo          a <=»


                                      tr1
                                                         T   Cj

                                      Q >       O    C
                                      >     H
                                      r1 r-
                                                             H-


■"
                                                .D
                                      3
                                      >
                                       M
                                                                  (C

                                                              o
                    11

                     ■




                                                    01
                                                    a
     ■




                         o
               o                c
                                C"


                         n
               o
         r
         0     o         O
                         ■-ft   c
               o                C"
               en               r-.

               0)               r


                                O
                         n

                         m
               01               •D
               d                T3

         ■ i
               fD

          I    0J

         o     O
               O